     Case 3:20-cr-02296-GPC Document 21 Filed 12/08/20 PageID.34 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                        Case No.: 20CR2296-GPC

11                            Plaintiff,              ORDER AND JUDGMENT TO
12         v.                                         DISMISS WITHOUT
                                                      PREJUDICE; ORDER TO
13
                                                      EXONERATE THE BOND
     JESSICA MORALES,
14
                              Defendant.
15

16

17        Upon motion of the United States of America and good cause appearing,
18        IT IS HEREBY ORDERED that the INFORMATION in the above-entitled case be
19 dismissed without prejudice and the bond in this case be exonerated.
20        IT IS SO ORDERED.
21 Dated: December 7, 2020

22

23

24

25

26

27

28
